Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the amended application filed on 03/18/2022
	Claims 1-9 and 11-12 are pending. 
Claims 1 and 5-7 are amended.  
Claims 11-12 are new. 
Remarks
	Applicant’s Remarks filed on 03/18/2022 have been considered. 
Regarding the Claim Objections
	The objections to claims 1 and 6 are withdrawn in light of the amendments to the claims. The objection to claim 10 is moot in light of its cancelation.
Regarding the 35 U.S.C. § 101 Rejections 
	The 35 U.S.C. § 101 rejections of claims 6-9 are withdrawn in light of the amendments to the claims. The 35 U.S.C. § 101 rejection of claim 10 is moot in light of its cancellation. 
Regarding the 35 U.S.C. § 103 Rejection of claim 1
	Applicant argues that Hamblet does not teach activating a polling unit based on a limited connectivity for HTTP service, and further argues that Hamblet does not disclose the limited connectivity is linked to the provisioning profile [bootstrap profile]. Examiner respectfully disagrees. 
Hamblet ¶ [0020] teaches that a user wishes to make changes to the eSIM card for accessing a second cellular data network vs a first. The fact that the user needs to access the second cellular network when he already has access to a first cellular network already shows that the first network is limited in some way. This is confirmed in multiple paragraphs and drawings in Hamblet, including Fig. 3 (multiple MNOs with varying performance are shown; see also ¶ [0024], “FIG. 3, optionally, the web interface 200 may be configured to sort and/or rank the service plans P1-P3 (e.g., by cost, performance, quality of service, etc.)”). Hamblet ¶ [0024], furthermore teaches a generic internet access network and special internet access network. Therefore, it is clear in Hamblet that the provisioning profile is linked to an limited connectivity network, which is why a user needs to utilize an operational profile. Hamblet ¶ [0016] characterizes the provisioning profile as the default profile, which is a limited connectivity profile because it is the only available profile for access with limited network connectivity compared to the operational profile, which would give, for example, special Internet access (Hamblet ¶ [0024]). Hamblet Fig. 5 & ¶ [0051], teaches a Polling App 440 transmitting a request according to a timer for the operational profile. As explained above the operational profile is polled for because it provides additional features to the limited provisional profile.
Regarding the 35 U.S.C. § 103 Rejection of claim 5
Regarding claim 5, Hamblet and Danree teach the method as claimed in claim 1. Hamblet furthermore teaches the method further comprising terminating a communication between the eUICC and the SM-SR based on a disabling of the bootstrap profile (Hamblet Fig. 5, 220 & ¶ [0020], user wishes to make changes to eSIM card to disable provisioning profile and to download operational profile; see also ¶ [0055], after the operational profile is retrieved/enabled communication with the SM-SR ceases; see also ¶ [0051], a channel must be opened at each periodic polling request and must therefore be first terminated after the operational profile is enabled/retrieved).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Hamblet (Pub. No. US 2020/0252791 A1) in view of Danree (Pub. No. US 2017/0188230 A1).

Regarding claim 1, Hamblet teaches a method for remote profile provisioning, the method comprising:
activating, via an embedded universal integrated circuit card (eUICC) (Hamblet Fig. 5, eSIM card 110 is eUICC & ¶ [0050]), a machine-to-machine (M2M) polling unit (Hamblet Fig. 5 & ¶ [0051], Polling App 440 is the M2M polling unit because it is send “periodically based on the timer 444” without human input) based on a limited connectivity for HTTP service enabled via a mobile network operator (MNO) (Hamblet ¶ [0038], “the eSIM subscription manager 137 selects a new operational profile and instructs the eSIM communication server 138 to download the new operational profile to the eSIM application 120. The eSIM application 120 receives the new operational profile from the eSIM communication server 138 and activates the new operational profile. Thus, the user 108 enjoys the flexibility of being able to change the MNO”) at the eUICC, wherein the limited connectivity for HTTP service is enabled based on an activation of a bootstrap profile (Hamblet ¶ [0020], the provisioning profile [bootstrap profile] allows for communicating over the first cellular network to obtain an operational profile which allows access to a second cellular network, and therefore the provisioning profile offers limited connectivity (see also ¶ [0024], about special internet access which means provisional access is limited – this paragraph and Fig. 3 also teaches MNOs); see also ¶¶ [0019] & [0044]-[0045], regarding communicating via http);
establishing, via the M2M polling unit, an HTTP channel between the eUICC and a subscription manager-secure routing (SM-SR) (Hamblet Fig. 5 & ¶ [0050], polling application sends request 442 to establish channel 416 between SM-SR and eSIM card; see also ¶¶ [0019] & [0044]-[0045], regarding communicating via http);
receiving, at the eUICC via a transceiver unit from the subscription manager-secure routing (SM-SR), an operational profile over the established HTTP channel (Hamblet Figs. 4 & 5, transmission 220 & ¶ [0050]; see also ¶ [0044], “FIGS. 4-7 illustrate alternate ways in which the eSIM platform 135 of the system 100 (see FIG. 1) may send the transmission 220 (e.g., including the selected operational profile 124 illustrated in FIG. 1) to the eSIM application 120 executing on the eSIM card 110”);
retrieving, at the eUICC, the operational profile with at least a new IMSI (Hamblet Figs. 4 & 5, transmission 220 & ¶ [0050]; see also ¶ [0044], “FIGS. 4-7 illustrate alternate ways in which the eSIM platform 135 of the system 100 (see FIG. 1) may send the transmission 220 (e.g., including the selected operational profile 124 illustrated in FIG. 1) to the eSIM application 120 executing on the eSIM card 110”; see ¶ [0016], regarding provisioning profile IMSI and operational IMSI); and
enabling, at the eUICC, the retrieved operational profile for remote SIM profile provisioning management (Hamblet ¶ [0021], after the operational profile is downloaded by the eSIM card it is activated; see also ¶ [0038] “the eSIM subscription manager 137 selects a new operational profile and instructs the eSIM communication server 138 to download the new operational profile to the eSIM application 120. The eSIM application 120 receives the new operational profile from the eSIM communication server 138 and activates the new operational profile. Thus, the user 108 enjoys the flexibility of being able to change the MNO”).
	Hamblet does not explicitly teach an operational profile with at least a new MSISDN.
	However, Danree teaches an operational profile with at least a new MSISDN (Danree Appenix A, Table 300T1 after ¶ [0105] – the operational profile has a MSISDN that is different from the provisioning profile; see also ¶¶ [0010]-[0014]).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hamblet and Danree to teach provisional and operational profiles with different MSISDNs because this is merely combining prior art elements (ISMI/MSISDN in a profile) according to known methods (utilizing different MSISDN in the operational profile vs the provisional profile) to yield predictable results (allowing for the switching of profiles). Furthermore, this is simple substitution of one known (IMSI) element for another (MSISDN) to obtain predictable results (switching users/phone numbers). See MPEP 2143(I).

	Regarding claim 3, Hamblet and Danree teach the method as claimed in claim 1. Hamblet furthermore teaches wherein the bootstrap profile is activated without a mobile station international subscriber directory number (MSISDN) (Hamblet ¶ [0016], IMSI credential is used in the provisioning profile to access cellular network).

Regarding claim 5, Hamblet and Danree teach the method as claimed in claim 1. Hamblet furthermore teaches the method further comprising terminating a communication between the eUICC and the SM-SR based on a disabling of the bootstrap profile (Hamblet Fig. 5, 220 & ¶ [0020], user wishes to make changes to eSIM card to disable provisioning profile and to download operational profile; see also ¶ [0055], after the operational profile is retrieved/enabled communication with the SM-SR ceases; see also ¶ [0051], a channel must be opened at each periodic polling request and must therefore be first terminated after the operational profile is enabled/retrieved).

Regarding claim 6, Hamblet teaches a system for remote profile provisioning, the system comprising:
- an embedded universal integrated circuit card (eUICC) (Hamblet Fig. 5, eSIM card 110 is eUICC & ¶ [0050]), configured to: activate, a machine-to-machine (M2M) polling unit (Hamblet Fig. 5 & ¶ [0051], Polling App 440 is the M2M polling unit because it is send “periodically based on the timer 444” without human input) based on a limited connectivity for HTTP service enabled via a mobile network  operator (MNO) (Hamblet ¶ [0038], “the eSIM subscription manager 137 selects a new operational profile and instructs the eSIM communication server 138 to download the new operational profile to the eSIM application 120. The eSIM application 120 receives the new operational profile from the eSIM communication server 138 and activates the new operational profile. Thus, the user 108 enjoys the flexibility of being able to change the MNO”) at the eUICC, wherein the limited connectivity for HTTP service is enabled based on an activation of a bootstrap profile (Hamblet ¶ [0020], the provisioning profile [bootstrap profile] allows for communicating over the first cellular network to obtain an operational profile which allows access to a second cellular network, and therefore the provisioning profile offers limited connectivity (see also ¶ [0024], about special internet access which means provisional access is limited – this paragraph and Fig. 3 also teaches MNOs); see also ¶¶ [0019] & [0044]-[0045], regarding communicating via http); 
- the M2M polling unit, configured to: establish, an HTTP channel between the eUICC and a subscription  manager-secure routing (SM-SR) (Hamblet Fig. 5 & ¶ [0050], polling application sends request 442 to establish channel 416 between SM-SR and eSIM card; see also ¶¶ [0019] & [0044]-[0045], regarding communicating via http); and 
- a transceiver unit, configured to receive, at the eUICC from the subscription manager-secure routing (SM-SR), an operational profile over the established HTTP channel (Hamblet Figs. 4 & 5, transmission 220 & ¶ [0050]; see also ¶ [0044], “FIGS. 4-7 illustrate alternate ways in which the eSIM platform 135 of the system 100 (see FIG. 1) may send the transmission 220 (e.g., including the selected operational profile 124 illustrated in FIG. 1) to the eSIM application 120 executing on the eSIM card 110”); 
wherein the eUICC is further configured to: retrieve, the operational profile with at least a new IMSI (Hamblet Figs. 4 & 5, transmission 220 & ¶ [0050]; see also ¶ [0044], “FIGS. 4-7 illustrate alternate ways in which the eSIM platform 135 of the system 100 (see FIG. 1) may send the transmission 220 (e.g., including the selected operational profile 124 illustrated in FIG. 1) to the eSIM application 120 executing on the eSIM card 110”; see ¶ [0016], regarding provisioning profile IMSI and operational IMSI), and enable, the retrieved operational profile for remote SIM profile provisioning management (Hamblet ¶ [0021], after the operational profile is downloaded by the eSIM card it is activated; see also ¶ [0038] “the eSIM subscription manager 137 selects a new operational profile and instructs the eSIM communication server 138 to download the new operational profile to the eSIM application 120. The eSIM application 120 receives the new operational profile from the eSIM communication server 138 and activates the new operational profile. Thus, the user 108 enjoys the flexibility of being able to change the MNO”).
	Hamblet does not explicitly teach an operational profile with at least a new MSISDN.
	However, Danree teaches an operational profile with at least a new MSISDN (Danree Appenix A, Table 300T1 after ¶ [0105] – the operational profile has a MSISDN that is different from the provisioning profile; see also ¶¶ [0010]-[0014]).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hamblet and Danree to teach provisional and operational profiles with different MSISDNs because this is merely combining prior art elements (ISMI/MSISDN in a profile) according to known methods (utilizing different MSISDN in the operational profile vs the provisional profile) to yield predictable results (allowing for the switching of profiles). Furthermore, this is simple substitution of one known (IMSI) element for another (MSISDN) to obtain predictable results (switching users/phone numbers). See MPEP 2143(I).

Hamblet and Danree teach all the limitations of claim 9 as asserted above with regard to claim 5.

Regarding claim 10, Hamblet teaches an Internet of Things (loT) device comprising: - a system configured to: 
activate, a machine-to-machine (M2M) polling unit (Hamblet Fig. 5 & ¶ [0051], Polling App 440 is the M2M polling unit because it is send “periodically based on the timer 444” without human input) based on a limited connectivity for HTTP service enabled via a mobile network operator (MNO) (Hamblet ¶ [0038], “the eSIM subscription manager 137 selects a new operational profile and instructs the eSIM communication server 138 to download the new operational profile to the eSIM application 120. The eSIM application 120 receives the new operational profile from the eSIM communication server 138 and activates the new operational profile. Thus, the user 108 enjoys the flexibility of being able to change the MNO”) at an embedded universal integrated circuit card (eUICC) (Hamblet Fig. 5, eSIM card 110 is eUICC & ¶ [0050]), wherein the limited connectivity for HTTP service is enabled based on an activation of a bootstrap profile (Hamblet ¶ [0020], the provisioning profile [bootstrap profile] allows for communicating over the first cellular network to obtain an operational profile which allows access to a second cellular network, and therefore the provisioning profile offers limited connectivity (see also ¶ [0024], about special internet access which means provisional access is limited – this paragraph and Fig. 3 also teaches MNOs); see also ¶¶ [0019] & [0044]-[0045], regarding communicating via http), 
establish, an HTTP channel between the eUICC and a subscription manager-secure routing (SM-SR) (Hamblet Fig. 5 & ¶ [0050], polling application sends request 442 to establish channel 416 between SM-SR and eSIM card; see also ¶¶ [0019] & [0044]-[0045], regarding communicating via http), 
receive, at the eUICC from the subscription manager-secure routing (SM-SR), an operational profile over the established HTTP channel (Hamblet Figs. 4 & 5, transmission 220 & ¶ [0050]; see also ¶ [0044], “FIGS. 4-7 illustrate alternate ways in which the eSIM platform 135 of the system 100 (see FIG. 1) may send the transmission 220 (e.g., including the selected operational profile 124 illustrated in FIG. 1) to the eSIM application 120 executing on the eSIM card 110”), 
retrieve, the operational profile with at least a new IMSI (Hamblet Figs. 4 & 5, transmission 220 & ¶ [0050]; see also ¶ [0044], “FIGS. 4-7 illustrate alternate ways in which the eSIM platform 135 of the system 100 (see FIG. 1) may send the transmission 220 (e.g., including the selected operational profile 124 illustrated in FIG. 1) to the eSIM application 120 executing on the eSIM card 110”; see ¶ [0016], regarding provisioning profile IMSI and operational IMSI), and 
enable, the retrieved operational profile for remote SIM profile provisioning management (Hamblet ¶ [0021], after the operational profile is downloaded by the eSIM card it is activated; see also ¶ [0038] “the eSIM subscription manager 137 selects a new operational profile and instructs the eSIM communication server 138 to download the new operational profile to the eSIM application 120. The eSIM application 120 receives the new operational profile from the eSIM communication server 138 and activates the new operational profile. Thus, the user 108 enjoys the flexibility of being able to change the MNO”).
Hamblet does not explicitly teach an operational profile with at least a new MSISDN.
	However, Danree teaches an operational profile with at least a new MSISDN (Danree Appenix A, Table 300T1 after ¶ [0105] – the operational profile has a MSISDN that is different from the provisioning profile; see also ¶¶ [0010]-[0014]).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hamblet and Danree to teach provisional and operational profiles with different MSISDNs because this is merely combining prior art elements (ISMI/MSISDN in a profile) according to known methods (utilizing different MSISDN in the operational profile vs the provisional profile) to yield predictable results (allowing for the switching of profiles). Furthermore, this is simple substitution of one known (IMSI) element for another (MSISDN) to obtain predictable results (switching users/phone numbers). See MPEP 2143(I).

Regarding claim 11, Hamblet and Danree teach the method of claim 1. Hamblet furthermore teaches wherein the limited connectivity for HTTP service is enabled through a wall garden policy on the eUICC (Hamblet ¶ [0020], the provisioning profile [bootstrap profile] allows for communicating over the first cellular network to obtain an operational profile which allows access to a second cellular network, and therefore the provisioning profile offers limited connectivity (see also ¶ [0024], about special internet access which means provisional access is limited – this paragraph and Fig. 3 also teaches MNOs); see also ¶¶ [0019] & [0044]-[0045], regarding communicating via http). 

Claims 2 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Hamblet (Pub. No. US 2020/0252791 A1) in view of Danree (Pub. No. US 2017/0188230 A1) and further in view on Anslot (Pub. No. US 2020/0236529 A1).

Regarding claim 2, Hamblet and Danree teach the method as claimed in claim 1. 
Hamblet and Danree do not explicitly teach wherein the activating, via an embedded universal integrated circuit card (eUICC), a machine-to-machine (M2M) polling unit is further based on transmitting, from the eUICC to a home subscriber server (HSS), a connection request based on a set of provisioning profile parameters.
However Anslot teaches wherein the activating, via an embedded universal integrated circuit card (eUICC), a machine-to-machine (M2M) polling unit is further based on transmitting, from the eUICC to a home subscriber server (HSS), a connection request based on a set of provisioning profile parameters (¶ [0073], “The pre-loaded subscription profile contains a pre-defined range of R-IMSI numbers which are not associated to a real subscription but which are allowing the eUICC to be detected by the T-HSS server 302 when transmitted in an attachment request.”; see also Fig. 3, 310, 311 & ¶¶ [0075]-[0076]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hamblet, Danree and Anslot to teach transmitting a connection request based on a set of provisioning profile parameters to an HSS because it allows a wireless device to obtain temporary wireless connectivity (Anslot ¶ [0010]) and is merely combining prior art elements (home subscriber server) according to known methods (utilizing HSS to store subscriber information) to yield predictable results. See MPEP 2143(I). 

Hamblet, Danree and Anslot teach all the limitations of claim 7 as asserted above with regard to claim 2.

Claims 4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Hamblet (Pub. No. US 2020/0252791 A1) in view of Danree (Pub. No. US 2017/0188230 A1) and further in view of Park (Pub. No. US 2016/0021529 A1).

Regarding claim 4, Hamblet and Danree teach the method as claimed in claim 1. 
Hamblet and Danree do not explicitly teach enabling the MNO to transmit to a subscription manager-data preparation (SM-DP), a subscription address update request, to update the new MSISDN. 
However Park teaches wherein the enabling, at the eUICC, the retrieved operational profile further comprises enabling the MNO to transmit to a subscription manager-data preparation (SM-DP), a subscription address update request, to update the new MSISDN (Park Fig. 5 & ¶  MNO sends update request 511 to SMDP to update MSISDN)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hamblet, Danree and Park to teach updating the MSISDN by having the MNO send the updated message to the SMDP because this notifies the server for managing the profiles of the changed MSISDN. Park ¶ [0019]. Furthermore, updating an MSISDN allows for a different user to use the device (different user will have different phone number) or it allows for a current user to use a different phone number.

Hamblet, Danree and Park teach all the limitations of claim 8 as asserted above with regard to claim 4.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Hamblet (Pub. No. US 2020/0252791 A1) in view of Danree (Pub. No. US 2017/0188230 A1) and further in view of Hu (Pub. No. US 2020/0220983 A1).

Regarding claim 11, Hamblet and Danree teach the method of claim 1. 
Hamblet and Danree do not explicitly teach further comprising initiating, by the MNO, a download request to a subscription manager-data preparation (SM-DP) on ES2 interface with Embedded UICC ID (EID), Integrated Circuit Card Identifier (ICCID), or Profile Type.
However, Hu teaches initiating, by the MNO, a download request to a subscription manager-data preparation (SM-DP) on ES2 interface with Embedded UICC ID (EID), Integrated Circuit Card Identifier (ICCID), or Profile Type (Hu Fig. 6e, step 2 shows MNO transmitting a download profile request to SM DM over ES2 interface with eid and profileType – see also ¶ [0087]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hamblet and Danree with the teachings of Hu, to teach initiating, by the MNO, a download request to a subscription manager-data preparation (SM-DP) on ES2 interface with Embedded UICC ID (EID) and Profile Type because it allows for over the air subscription management where the MNO for a device can be changed from MNO1 to MNO2. Hu ¶ [0087]. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456